Citation Nr: 0517340	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-25 004	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome of the lumbosacral spine, currently rated 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The Board remanded the 
case in September 2002 for additional development.  In a 
January 2005 rating action, the evaluation for the veteran's 
low back disorder was increased to 40 percent.  


REMAND

The report of a December 2004 VA examination notes that the 
veteran was experiencing severe, unrelenting low back pain 
and that surgical intervention had been recommended.  The 
report also notes that the veteran was still considering 
whether to undergo the recommended surgery.

VA outpatient records for the period through December 2004 
show that the veteran was followed on a regular basis because 
of low back pain.  They also reflect that surgery was one of 
the veteran's treatment options.  Unfortunately, no VA 
outpatient records for the period since December 2004 have 
been associated with the claims folders.  The Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v.  West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In light of these circumstances, the Board has concluded that 
further development of the record is in order.  Accordingly, 
this case is REMANDED to the RO (via the Appeals Management 
Center (AMC) in Washington, D.C.) for the following actions:  

1.  The RO or the AMC should request the 
veteran to submit any pertinent evidence 
in his possession, and to provide 
identifying information and any necessary 
authorization to enable the RO to obtain 
any other records, not already of record, 
pertaining to treatment or evaluation of 
the low back disorder during the period 
of this claim.  

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent records identified but 
not provided by the veteran.  In any 
event, the RO should obtain a copy of all 
pertinent VA medical records for the 
period since December 2004.  

3.  If the RO is unsuccessful in 
obtaining any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.  

4.  When all indicated record development 
has been completed, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of all 
manifestations of his service-connected 
low back disorder.  The claims folders, 
to include a copy of this remand, must be 
made available to the examine for review, 
and the examiner must note such review in 
the report.  Any indicated tests and 
studies, including X-rays and range of 
motion testing in degrees, should be 
performed.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome disability, and in 
particular should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO should readjudicate the 
claim based on a de novo review of all 
pertinent evidence and consideration of 
all potentially applicable criteria.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




